WESTERFIELD, J.
Joseph D. Hebert sued the Succession of Vezoux for a money judgment. His suit was dismissed and he obtained an order for a suspensive appeal in the following language:
“It is ordered that devolutive and suspensive appeals he granted to the said Joseph D. Hebert, plaintiff, returnable to the Court of Appeal for the Parish of Orleans on the 13th day of July, 1928, upon said party furnishing bond, with good and solvent security in the sum of Fifty Dollars for the devolutive appeal and according to law for the suspensive appeal.”
The Succession of Vezoux, through its administrator, August Vezoux, filed a motion in this Court to dismiss the suspensive appeal, on the ground that no valid bond was furnished, the Court having failed to fix the amount. In answer to the motion to dismiss, it is contended, on behalf of Hebert, that the motion of appellee should have been filed in the District Court, in accordance with the provisions of Act 112 of 1926, citing Hurry vs. Hurry, 144 La. 877, 81 So. 378.
The jurisprudence is settled and to the contrary. Pan American Bank & Trust Co. vs. Ranson, 150 La. 142; Church vs. Taylor, 3 La. App. 20; Rozan vs. Villere, 147 La. 749, 85 So. 899; Braun et al. vs. Veillon et al., 166 La. 564, 117 So. R. 719 (decided June 4, 1928).
For the reasons assigned the motion to dismiss the appeal is sustained and it is, therefore, ordered that this appeal be dismissed in so far as it purports to he suspensive.